Citation Nr: 0509099	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  96-42 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left groin, currently rated 10 percent 
disabling and to compensable evaluations for residuals of 
shell fragment wounds of the knees.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from June 1967 
to July 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

In March 2000, the Board denied the veteran's claims.  The 
veteran appealed that denial to The United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") and 
in a March 2001 Order, the Court vacated the Board's decision 
and remanded the claim for further consideration. 

Initially the claims before the Board included those listed 
on the first page of this decision as well as entitlement to 
an increased evaluation for post-traumatic stress disorder 
(PTSD) and entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).  
In July 2003, the Board remanded the claim to the RO for 
additional development.  While the case was in remand status, 
the RO granted an increased rating for PTSD to 100 percent 
and granted a total disability rating based on 
unemployability due to service connected disability.  Thus 
those issues are no longer before the Board.  

The issues of entitlement to an increased evaluation for 
residuals of a gunshot wound of the left groin, currently 
rated 10 percent disabling and to compensable evaluations for 
residuals of shell fragment wounds of the knees are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  There is no medical evidence of a chronic disorder 
manifested by headaches shown during military service.

3.   The veteran's current headache complaints are not 
related to service.  


CONCLUSION OF LAW

A chronic disability manifested by headaches is not shown to 
have been incurred in or aggravated by the veteran's military 
service.  38 U.S.C.A. §§ 1110, 5103A (West 2002); 38 C.F.R. § 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC or Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).  

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in August 2004, he was told what evidence was of 
record and what was needed to substantiate his claim.  He was 
also told of what evidence and information the government 
would obtain and of what he should obtain.   All relevant VA 
outpatient treatment records have been obtained.  There is no 
indication that there are any pertinent private records 
available that should be obtained.  The veteran has been 
examined in conjunction with this claim and a medical opinion 
has been given.  Therefore, any outstanding development not 
already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.  

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the August 2004 letter sent to the veteran 
from RO, the veteran was informed that he should send any 
additional information within 60 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

Laws and Regulations

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury, resulting in 
a current disability, was incurred or aggravated in active 
military service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  

The Evidence

The veteran's service medical records contain no complaint, 
diagnosis or treatment for headaches.  


When the veteran was examined by the VA in May 1970 his 
complaints included headaches; however a definitive diagnosis 
regarding his complaint was not entered. He also complained 
of headaches when he was hospitalized by the VA during June 
and July 1987.  He complained of headaches when he was 
examined by the VA in March 1985.  

VA outpatient treatment records dated in May 1992 and 
February 1993 reflect assessments of cluster headaches.

The veteran was afforded a VA neurological examination in 
July 1995.  It was indicated that he had had headaches for 
many years with 1 to 2 headaches per week. A diagnosis was 
made of migraine (cluster) headaches.

In November 2002, the veteran underwent a VA neurological 
examination.  The examiner noted that the claims file had 
been reviewed. The veteran gave a history of having headaches 
since 1968, and that he currently had headaches three to four 
times a week.  After examining the veteran, the examiner 
found, vascular headache disorder, migraine without aura of 
longstanding duration.  The examiner stated that upon review 
of the claims file there is a description of headaches since 
1970, but that these descriptions are somewhat vague and 
basically just allude to having headaches.  It was noted that 
the headaches were not described in any way and that 
therefore it was somewhat difficult to note whether these 
current headaches are related to the veteran's complaints of 
headaches at the VA examination.  It was also stated that 
never-the-less, headaches tend to be lifelong and have their 
origin much more commonly at a young age and that therefore, 
one would have to say that the veteran's current headaches 
are at least as likely as not related to the headache 
complaints that were noted in the service.  

Discussion

As indicated previously, the veteran's service medical 
records do not reflect any complaints or findings regarding 
headaches.  The first indication of a headache complaint was 
in 1970, and no diagnosis was entered.  Thus while the 
veteran has complaints of headaches shortly after service, no 
headache disability was found.  The complaint of pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, No. 97-1948 (U.S. Vet. App. Dec 1999).  A headache 
disability was not diagnosed until 1992.  While the veteran 
is competent to provide evidence of symptoms, he is not 
competent to provide evidence that requires medical 
knowledge.  See Espiritu v Derwinski, 2Vet. App. 492 (1992).  

The Board notes that a VA examiner has offered an opinion 
regarding the veteran's headache disability.  The Board's 
adjudicatory process includes the responsibility for 
determining the weight to be given to the evidence of record.  
See Cathell v. Brown, 8 Vet. App. 539, 543 (1996); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995). In reviewing medical 
evidence, the Board is "certainly free to discount the 
credibility of [a] physician's statement."  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  Finally, the 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993). 

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to 
medical evidence, an assessment or opinion by a health care 
provider is never conclusive and is not entitled to absolute 
deference.  Indeed, the courts have provided guidance for 
weighing medical evidence.  Further, a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record. Miller v. West, 11 
Vet. App. 345, 348 (1998).  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence. Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Finally, a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  When medical opinions which attribute 
the veteran's disorders to service are inconsistent with the 
evidence of record, they are of limited probative value.  See 
generally Cahall v. Brown, 7 Vet. App. 232 (1994); Curry v. 
Brown, 7 Vet. App. 59 (1994); Reonal v. Brown, 5 Vet. App. 
458 (1993).  In sum, the weight to be accorded the various 
items of medical evidence in this case must be determined by 
the quality of the evidence and not necessarily by its 
quantity or source. 

The November 2002 VA medical opinion lacks probative value 
since it is speculative and is based on an inaccurate factual 
premise.  The examiner associated the veteran's current 
headaches with headache complaints noted in service.  The 
Board would point out that no headache complaints during 
service are documented in the record.  When medical opinions 
which attribute the veteran's disorders to service are 
inconsistent with the evidence of record, the opinion is of 
little probative value.  

The Board finds that the veteran's current headache 
complaints are not related to his military service and thus 
his claim must be denied.  


ORDER

Service connection for headaches is denied.  


REMAND

The veteran seeks increased evaluations for his service-
connected residuals of a gunshot wound of the left groin and 
for residuals of shell fragment wounds of the knees.  The 
record reflects that he was last examined by VA for 
disability evaluation in 2002.  In an October 2003 letter to 
a Member of Congress, the veteran reported that he was 
wounded twice and that his health has worsened.  The Board is 
of the opinion that a current VA examination is warranted to 
evaluate the veteran's disabilities.  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the appellant.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
appellant's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

At this point the Board acknowledges that the rating criteria 
for rating scars was amended effective August 30, 2002. See 
67 Fed. Reg. 49,590 (July 31, 2002) (now codified as amended 
at 38 C.F.R § 4.118 (2004)).  The veteran has not been 
informed of the newly enacted criteria.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  The RO should schedule the veteran 
for a VA examination to evaluate his 
residuals of a gunshot wound of the left 
groin and residuals of shell fragment 
wounds of the knees.  The veteran must be 
informed of the potential consequences of 
his failure to report for any scheduled 
examination, and a copy of this 
notification must be associated with the 
claims file.  

The claims file and a copy of this remand 
must be made available to the examiner 
for review, and the examiner must 
indicate in the examination report that 
this has been accomplished.  The examiner 
should perform all necessary tests.  
Range of motion must be documented in 
degrees and any knee instability should 
be noted.  The examiner should note if 
there is any atrophy, loss of deep muscle 
fascia, or retained fragments.  The 
extent of any incoordination, weakened 
movement and fatigability on use due to 
pain must be described by the examiner.  
Any scarring should be described to 
include if any scars are tender, painful, 
ulcerated, or unstable.  The size of the 
scars should be noted as well as whether 
there is impairment of function due to 
scarring.  All conclusions must be 
supported by complete rationale.  

2.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2004); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action deemed necessary to 
comply with the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued, which 
should include the newly enacted skin 
regulations, and the appellant should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further appellate review.  The SSOC must 
contain notice of all relevant actions 
taken on the claim, including a summary 
of the evidence received since the 
issuance of the last SSOC, and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


